Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 7/8/22 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2018/0351534) in view of Kawasaki (US PGPub 2017/0134003).
Claim 1:  Lee teaches (Fig. 2) a bulk-acoustic wave resonator, comprising: a substrate (110); a resonant portion, comprising a first electrode (121), a piezoelectric layer (123), and a second electrode (125) sequentially stacked on the substrate, and further comprising a center portion (S), and an extension portion (E) that is disposed along a periphery of the center portion; and an insertion layer (170) that is disposed in the extension portion between the first electrode and the piezoelectric layer.  Lee does not teach the insertion layer is formed of an aluminum alloy containing scandium (SC).  Kawasaki teaches a heat dissipation layer made of an aluminum alloy containing scandium (SC) for use in a bulk-acoustic wave resonator. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substitute one know element for another known element resulting in the predictable result of forming a heat dissipation layer with in the resonator as taught by Kawasaki (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 5:  Lee teaches [0071, 0152] the piezoelectric layer is formed of one of aluminum nitride (AIN) and doped aluminum nitride that contains a rare earth metal.  
Claim 6:  Lee teaches [0071, 0152] the rare earth metal is formed of a metal containing one of scandium, erbium, yttrium, and lanthanum, or combinations thereof.  
Claim 7:  Kawasaki teaches the content of the scandium (Sc) is 0.1 at% to 5 at%.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have specified the amount of Sc in the insertion layer through routine experimentation.
Claim 8:  Lee teaches [0102] the insertion layer has a thickness of 100 A or more, and has a thickness less than a thickness of the piezoelectric layer.  
Claim 9:  Lee teaches (Fig. 2) the insertion layer has an inclined surface that has a thickness that increases as a distance of the inclined surface increases from the center portion, and the piezoelectric layer comprises an inclined portion that is disposed on the inclined surface.  
Claim 10:  Lee teaches (Fig. 2) the second electrode (125) is provided with at least a portion thereof disposed on the inclined surface of 31013057.1865 the inclined portion of the piezoelectric layer.  
Claim 11:  Lee teaches (Fig. 2) a protective layer (127) stacked on the second electrode.  
Claim 12:  Lee teaches (Fig. 2) the piezoelectric layer comprises a piezoelectric portion disposed in the center portion, and a bent portion disposed in the extension portion, and extended from the piezoelectric portion to be inclined along a shape of the insertion layer.  
Claim 13:  Lee teaches (Fig. 2) a bulk-acoustic wave resonator, comprising: a substrate (110); a resonant portion, comprising a first electrode (121), a piezoelectric layer (123), and a second electrode (125) sequentially stacked on the substrate; an insertion layer (170) disposed between the piezoelectric layer and the first electrode, and a seed layer, disposed between the insertion layer and the first electrode, and formed to contain one of a titanium element and a ruthenium material.  Lee does not teach and insertion layer configured to be formed with an aluminum alloy containing scandium in a range of 0.1 at% to 5 at%.  Kawasaki teaches a heat dissipation layer made of an aluminum alloy containing scandium (SC) for use in a bulk-acoustic wave resonator. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substitute one know element for another known element resulting in the predictable result of forming a heat dissipation layer with in the resonator as taught by Kawasaki (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have specified the amount of Sc in the insertion layer through routine experimentation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2018/0351534) in view of Kawasaki (US PGPub 2017/0134003) as applied to claim 1 above, and further in view of Burak et al. (US PGPub 2016/0118957).
Regarding claim 2, as described above, Lee and Kawasaki substantially read on the invention as claimed, except Lee and Kawasaki do not teach a seed layer formed of a metal material, and disposed between the first electrode and the insertion layer.  Burak teaches a seed layer (104) formed of a metal material [0029], and disposed between the first electrode (103) and the insertion layer (105) to help offset negative temperature coefficients within the stacked layers [0029].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Lee and Kawasaki to have had a seed layer formed of a metal material, and disposed between the first electrode and the insertion layer to help offset negative temperature coefficients within the stacked layers [0029] as taught by Burak.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2018/0351534) in view of Kawasaki (US PGPub 2017/0134003) and Burak et al. (US PGPub 2016/0118957), as applied to claim 2 above, and further in view of Shin et al. (US PGPub 2017/0179923).
Regarding claim 3, as described above, Lee, Kawasaki, and Burak substantially read on the invention as claimed, except Lee, Kawasaki, and Burak do not teach the seed layer is formed of a metal having a hexagonal close packed (HOP) crystal structure.  Shin teaches the titanium element of the seed layer has a hexagonal close packed (HOP) crystal structure to promote high crystallinity of subsequent layers (electrodes) [0105-0107].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified seed layer taught by Lee, Kawasaki, and Burak to have had a titanium element of the seed layer has a hexagonal close packed (HOP) crystal structure to promote high crystallinity of subsequent layers (electrodes) [0105-0107] as taught by Shin.
Claim 4: Shin teaches the seed layer is formed of one of a titanium (Ti) element and a ruthenium (Ru) material [0076].  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2018/0351534) in view of Kawasaki (US PGPub 2017/0134003) as applied to claim 13 above, and further in view of Shin et al. (US PGPub 2017/0179923).
Regarding claim 14, as described above, Lee and Kawasaki substantially read on the invention as claimed, except Lee and Kawasaki do not teach the titanium element of the seed layer has a hexagonal close packed (HOP) crystal structure.  Shin teaches the titanium element of the seed layer has a hexagonal close packed (HOP) crystal structure to promote high crystallinity of subsequent layers (electrodes) [0105-0107].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified seed layer taught by Lee and Kawasaki to have had a titanium element of the seed layer has a hexagonal close packed (HOP) crystal structure to promote high crystallinity of subsequent layers (electrodes) [0105-0107] as taught by Shin.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2018/0351534) in view of Kawasaki (US PGPub 2017/0134003) as applied to claim 13 above, and further in view of Baek et al. (WO 2017/164709 A1).
Regarding claim 15, as described above, Lee and Kawasaki substantially read on the invention as claimed, except Lee and Kawasaki do not teach the insertion layer has a face-centered cubic (FCC) crystal structure.  Baek teaches forming metal layers with a face-centered cubic (FCC) crystal structure to reduce manufacturing costs and improve toughness and appropriate hardness (Description).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the insertion layer has a face-centered cubic (FCC) crystal structure to reduce manufacturing costs and improve toughness and appropriate hardness (Description) as taught by Baek.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang US PGPUB 2011/0084779 teaches claim 1 in conjunction with Kawasaki US PGPub 2017/0134003 from above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SARAH K SALERNO/Primary Examiner, Art Unit 2814